253 F.2d 424
58-1 USTC  P 9384
Rita A. LAUBE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12347.
United States Court of Appeals Third Circuit.
Argued Feb. 17, 1958.Decided March 25, 1958.

Harold Kamens, Newark, N.J., for petitioner.
Motion K. Rothschild, Washington, D.C.  (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before BIGGS, Chief Judge, and GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
The Tax Court concluded that the taxpayer had become a limited partner in the partnership of which her husband had been a member upon his death in 1946 and that she did not sell her limited partnership interest to the partnership in that year.  There is ample evidence in the record to support these conclusions of the Tax Court.  This being so, we cannot conclude that the Tax Court was in error in holding that the taxpayer did not receive a long term capital gain in 1946 when she received $2250 from the partnership in that year.  The Tax Court has correctly applied the law as we see it.  Accordingly the decision of the Tax Court will be affirmed.